Exhibit 10.21

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) dated as of October 12, 2010, (the
“Effective Date”) is by and between Voyetra Turtle Beach, Inc., a Delaware
corporation (the “Company”), and Carmine J. Bonanno (the “Employee”).

WHEREAS, Voyetra Technologies, Inc. and the Employee entered into an Executive
Employment Agreement dated November 27, 1996 and Voyetra Technologies, Inc.
subsequently merged with its subsidiaries forming the Company;

WHEREAS, the Company, its stockholders, SG VTB Merger Sub, Inc. (the “Buyer”)
and SG VTB Holdings, LLC have entered into a Stock Purchase Agreement dated
September 28, 2010 (the “Stock Purchase Agreement”), pursuant to which the
stockholders have agreed to sell to the Buyer, and the Buyer has agreed to
purchase from the stockholders, outstanding shares of common stock of the
Company;

WHEREAS, in connection with the closing of the transactions contemplated by the
Stock Purchase Agreement, the Company and the Employee desire to enter into a
new agreement intended to supersede, replace and cancel the agreement dated
November 27, 1996 and all prior or subsequent agreements entered into prior to
the Effective Date herein, which shall have no further force or effect on the
terms of the Employee’s future employment with the Company;

WHEREAS, the Company desires to continue the employment relationship with the
Employee pursuant to the terms and conditions set forth herein; and

WHEREAS, the Employee desires to continue employment with the Company on the
terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual promises, terms, covenants and
conditions set forth herein, and the performance of each, the parties, intending
to be legally bound, hereby agree as follows:

AGREEMENTS

Section 1. Definitions. For purposes of this Agreement, the following terms have
the meanings set forth below:

“Affiliate” means, with respect to any Person, (i) each Person that, directly or
indirectly, owns or controls, whether beneficially, or as a trustee, guardian or
other fiduciary, ten percent (10%) or more of the stock having ordinary voting
power in the election of directors of such Person, (ii) each Person that
controls, is controlled by or is under common control with such Person, and
(iii) each of such Person’s officers, directors, managers (in the case of any
Person that is a manager-managed limited liability company) and general
partners. For the purpose of this definition, “control” of a Person shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of its management or policies, whether through the ownership of voting
securities, by contract or otherwise.

“Base Salary” has the meaning set forth in Section 4.1.

“Board” means the Board of Directors of the Company as the same is constituted
from time to time.

“Cause” means: (A) Employee’s conviction of or plea of guilty or nolo contendere
to a felony; (B) a determination by the Board that Employee committed fraud,
misappropriation or embezzlement against any Person; (C) Employee’s material
breach of the terms of this Agreement or Employee’s material breach of any other
material written agreement with the Company or any Subsidiary (excluding the
Seller Transaction Documents or Company Transaction documents, as those terms
are defined in the Stock Purchase Agreement) to which Employee is a party other
than this Agreement; (D) Employee’s willful misconduct or gross neglect in
performance of Employee’s duties; or (E) Employee’s failure or refusal to carry
out material responsibilities reasonably assigned by the Board to the Employee;
provided, however, that with respect to subsections (C), (D) and (E) above,
Cause will only be deemed to occur after written notice to Employee of such
action or inaction giving rise to Cause and the failure by Employee to cure such
action or inaction (which is capable of cure) within 30 days after written
notice.

“Confidential Information” shall mean all information respecting the business
and activities of the Company or any Subsidiary, including, without limitation,
the clients, customers, suppliers, employees, consultants, computer or other
files, projects, products, computer disks or other media, computer hardware or
computer software programs, marketing plans, financial information,
methodologies, know-how, processes, practices, approaches, projections,
forecasts, formats, systems, trade secrets, data gathering methods and/or
strategies of the Company or any Subsidiary. Notwithstanding the immediately
preceding sentence, Confidential Information shall not include any information
that is, or becomes, generally available to the public (unless such availability
occurs as a result of Employee’s breach of any portion of this Agreement).

“Employment Period” has the meaning set forth in Section 2.

“Good Reason” shall mean a material diminution, without Employee’s consent
(which consent shall not be withheld unreasonably), in Employee’s duties or
responsibilities as in effect immediately before such diminution.

“Intellectual Property” has the meaning set forth in Section 7.

“Non-Compete Period” means a period of eighteen (18) months following
termination of Employee’s employment with the Company.

“Performance Bonus Agreement” shall mean the Performance Bonus Agreement of even
date herewith between the Company, Employee and Frederick J. Romano.

“Permanent Disability” shall mean that the Employee is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months.

 

2

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

“Reimbursable Expenses” has the meaning set forth in Section 4.5.

“Subsidiary” shall mean any corporation, partnership, joint venture, limited
liability company, business trust, or other entity of which (or in which) more
than 50% of (a) the issued and outstanding capital stock or other equity
interests having ordinary voting power to elect a majority of the board of
directors of such entity or Persons performing similar functions with respect to
such entity (irrespective of whether at the time capital stock or other equity
interests of any other class or classes of such entity shall or might have
voting power upon the occurrence of any contingency), or (b) the interest in the
capital or profits of such partnership, joint venture or limited liability
company or other entity is at the time directly or indirectly owned or
controlled by the Company and one or more of its other Subsidiaries or by one or
more of the Company’s other Subsidiaries.

“Termination Notice” has the meaning set forth in Section 2.2.

Section 2. Employment.

2.1 Employment Period. The Employee’s employment hereunder shall commence on the
Effective Date and shall continue in full force and effect until terminated as
set forth in Section 2.2 (the “Employment Period”).

2.2 “At Will” Employment. The Employee’s employment under this Agreement is “at
will.” Therefore, in accordance with Section 5, (a) either the Company, upon 60
days advance written notice, or the Employee upon 60 days (or such lesser time
as determined by the Company) advance written notice to the Company, may
terminate Employee’s employment with the Company and/or its Subsidiaries
(“Termination Notice”) and (b) the Company may immediately terminate Employee’s
employment with the Company and/or its Subsidiaries for Cause.

2.2.1 Subject to the terms and conditions of this Agreement, to the extent that
there is a period of time elapsing between the date of delivery of a Termination
Notice and the termination date, the Employee shall continue to perform his
duties as set forth in this Agreement during such period, and shall also perform
such services for the Company as are necessary and appropriate for a smooth
transition to the Employee’s successor, if any. Notwithstanding the foregoing
provisions of this Section 2, the Company may suspend the Employee from
performing his duties under this Agreement following the delivery of a
Termination Notice; provided, however, that during the period of suspension, the
Employee shall continue to be treated as employed by the Company for other
purposes, and his rights to compensation or benefits shall not be reduced by
reason of the suspension.

 

3

Section 3. Position and Duties.

3.1 Position. During the Employment Period, the Employee will serve in such
position or capacity and will perform such duties and functions as shall from
time to time be determined by the Board or its designee(s).

3.2 Performance of Duties; Other Activities. During the Employment Period, the
Employee will devote substantially all of his business time and best efforts to
the performance of his duties hereunder and will not engage in any other
business, profession or occupation for compensation or otherwise which would
conflict with the rendition of such services, without the prior written consent
of the Board; provided, however, the Employee, subject to Employee’s obligations
under this Agreement, shall be permitted to make personal investments, perform
reasonable volunteer services, and serve on the boards of directors of nonprofit
organizations.

Section 4. Base Salary and Benefits.

4.1 Base Salary. From the Effective Date until December 31, 2010, the Employee’s
monthly compensation will be $41,666.67 or a prorated portion thereof. Effective
January 1, 2011, the Employee’s base salary will be at the rate of $355,000 per
annum (the “Base Salary”), plus an annual percentage increase effective
January 1, 2012 at least equal to the cost-of-living adjustment (as defined in
the Social Security Act) for the immediately preceding year or such greater
increase as the Board approves in its sole discretion from time to time. Base
Salary will be payable by the Company in regular installments in accordance with
the general payroll practices of the Company as in effect from time to time. The
term “Base Salary” used in this Agreement shall refer to the Base Salary as it
may be so increased from time to time.

4.2 Employee Benefits and Perquisites. During the Employment Period, the
Employee shall be eligible to participate in the Company’s employee benefit
plans on the same basis as those benefits are made available to other executives
of the Company.

4.3 Vacation. During the Employment Period, the Employee shall be entitled to
six weeks of paid vacation per calendar year. Employee shall not be entitled to
carry over unused vacation to future years.

4.4 Bonus. Prior to the Effective Date, the Company awarded Employee a
performance bonus for 2010 in the amount of $500,000 (the “2010 Bonus”). The
Company shall pay the 2010 Bonus on March 31, 2011. In addition to the 2010
Bonus and the compensation payable under the Performance Bonus Agreement,
beginning each year during the Employment Period after December 31, 2010,
Employee shall also participate in an annual incentive bonus plan that will
provide Employee the opportunity to earn additional compensation of up to fifty
percent (50%) of Employee’s Base Salary for such year (or such higher percentage
as may be required pursuant to the immediately following sentence), contingent
upon the achievement of performance goals set by the Board for each such year.
The material terms (including performance goals), conditions and percentage
payout of such

 

4

incentive bonus hereunder shall be no less favorable to the Employee than the
incentive bonuses established for “C level executives” as such term is defined
in the sole discretion of the Board. All incentive bonus payments will be paid
no later than the 15th day of the second month after the end of the calendar
year in which such incentive bonus payment was earned. Notwithstanding anything
to the contrary herein, the Employee shall not be eligible for an incentive
bonus payment with respect to (a) 2010 if it is determined that he is eligible
to receive his portion of the 2010 Bonus pursuant to the Performance Bonus
Agreement (in which case, the Employee shall instead receive a bonus of $75,000
payable on July 31, 2011) or (b) 2011 if it is determined that he is eligible to
receive his portion of the 2011 Bonus pursuant to the Performance Bonus
Agreement and any incentive bonus payment shall not be payable with respect to
2010 or 2011 prior to the final determination of such eligibility.

4.5 Expenses. The Company shall reimburse the Employee for any and all
reasonable expenses incurred by him in the course of performing his duties under
this Agreement which are consistent with the Company’s policies in effect from
time to time with respect to travel, entertainment and other business expenses
(“Reimbursable Expenses”), subject to the Company’s requirements with respect to
reporting and documentation of expenses. All reimbursements shall be made as
soon as reasonably practicable, but at least by the earlier of ninety (90) days
following the date on which such Reimbursable Expenses were submitted for
reimbursement or the last day of the calendar year following the calendar year
in which such Reimbursable Expenses were incurred. In addition, no reimbursement
shall be subject to liquidation or exchange for another benefit and the amount
available for reimbursement during any calendar year shall not affect the amount
available for reimbursement in a subsequent calendar year. Termination of
Employee’s employment hereunder shall not affect Employee’s right to be
reimbursed for any Reimbursable Expenses incurred by Employee before such
termination.

4.6 Other Incentive Compensation. The Employee shall be entitled to the
following additional compensation:

4.6.1 In the event that, after the Effective Date, the Board directs the Company
to file, and the Company files a utility patent application in the United States
naming Employee as an inventor (other than a provisional patent application, and
expressly excluding continuation, continuation in part, divisional, foreign or
other applications claiming priority to such utility patent application ) with
respect to any invention that is subject to Section 7 of this Agreement (each,
an “Eligible Application”), the Company shall pay the Employee a bonus of
$10,000 within 30 days after such application is filed.

4.6.2 In the event that a patent issues in the United States on an Eligible
Application (each, a “Company Patent”), the Company shall pay the Employee a
bonus of $10,000 within 30 days after the Company receives notice that such
Company Patent has issued. It is acknowledged and understood that a patent may
not issue in the United States on an Eligible Application, but that the Company
may obtain a patent or patents with respect to patent application(s) filed by
the Company, with Employee as a named inventor, that claim priority to the
Eligible Application, including continuation, continuation in part or divisional
filings. Where a United States patent does not issue on an Eligible Application,
but does issue

 

5

on a continuation, continuation in part or divisional filing claiming priority
to an Eligible Application, such issued patent shall be deemed a Company Patent
for purposes herein, but the $10,000 bonus shall be paid only upon the issuance
of the first Company Patent to issue in the United States based on a
continuation, continuation in part or divisional filing claiming priority to
such Eligible Application.

4.6.3 No bonus shall be payable in respect of any foreign patent application
(including any international application) or issued foreign patent, whether or
not claiming priority to an Eligible Application, filed by the Company after the
Effective Date with Employee as a named inventor, but any such issued foreign
patent shall, for purposes of the payment obligations described in
Section 4.6.4, be deemed a Company Patent.

4.6.4 The Company shall pay to Employee, annually within 90 days of the end of
the Company’s fiscal year, a royalty equal to 0.5% of the net revenues realized
by the Company on the sale of Company products where the manufacture, marketing
or distribution of such products involves the practice of any inventions claimed
in a Company Patent (the “Royalty”). Such Royalty shall be calculated and paid
based on sales of Company products on a country-by-country basis during the term
of the Company Patent(s) embodied in the applicable Company product, or in the
manufacture thereof, sold in such country. The 0.5% Royalty shall be calculated
on a product/SKU basis, irrespective of the number of Company Patents embodied
in such Company product/SKU or its manufacture, and calculated on such eligible
Company product until the last to expire of any Company Patent(s) embodied in
such product or its manufacture. For the avoidance of doubt, no Royalty shall be
incurred (a) with respect to a Company Patent until after the issuance of such
Company Patent or (b) in a particular country on sales of Company products in
such country following the date of expiration (or invalidation) of the last to
expire (or to be invalidated) of the Company Patent(s) embodied in such Company
product, or its manufacture in such country. The payment obligation under this
Section 4.6.4 shall terminate upon a Change in Control; provided that the amount
of any unpaid Royalty earned through the date of the Change of Control shall be
paid on or prior to the consummation thereof. The Company agrees to afford the
Employee and his professional representatives (subject to entry into reasonable
and customary confidentiality restrictions if requested by the Company)
reasonable access to the Company’s financial statements, product designs and
other technical information, and other books and records that are relevant to
this Section 4.6.4, to determine whether the Company has complied with the
provisions of this Section 4.6.4. “Change in Control” means any one person, or
more than one person acting as a group (other than Stripes Group LLC or any
Affiliate of Stripes Group, LLC) acquires ownership of stock of the Company
that, together with stock held by such person or group, constitutes more than 50
percent of the total fair market value or total voting power of the stock of the
Company. For the avoidance of doubt, the Employee’s right to receive the Royalty
payable under this Section 4.6.4 shall not be affected by the termination of the
Employee’s employment with the Company.]

 

6

Section 5. Termination.

5.1 Death. The Employee’s employment under this Agreement shall terminate
immediately upon the Employee’s death, and neither the Company nor any of its
Affiliates shall have any further obligations under this Agreement, except to
pay to the Employee’s estate (or his beneficiary, as may be appropriate) (a) any
Base Salary earned through his date of death, to the extent theretofore unpaid
and (b) such accrued but unused vacation, retirement, incentive, bonus and other
benefits earned by the Employee and vested (if applicable) as of the date of his
death under any employee benefit plan of the Company in which the Employee
participates, all of the foregoing to be paid in the normal course for such
payments and in accordance with the terms of the applicable plans, policies and
arrangements.

5.2 Disability. If the Employee is unable to perform his duties under this
Agreement because of Permanent Disability, the Company may terminate the
Employee’s employment by giving written notice to the Employee. Such termination
shall be effective as of the date of such notice and neither the Company nor any
of its Affiliates shall have any further obligations under this Agreement,
except to pay to the Employee (a) any Base Salary earned through the date of
such termination, to the extent theretofore unpaid and (b) such accrued but
unused vacation, retirement, incentive, bonus and other benefits earned by the
Employee and vested (if applicable) as of the date of his termination under any
employee benefit plan of the Company in which the Employee participates, all of
the foregoing to be paid in the normal course for such payments and in
accordance with the terms of the applicable plans, policies and arrangements.

5.3 Unjustified Termination.

5.3.1 Except as otherwise provided in Sections 5.1, 5.2, 5.4, and 5.5, if the
Employee’s employment shall be terminated by the Company other than for Cause,
the Employee shall be entitled to (a) (i) any Base Salary earned through the
date of such termination, to the extent theretofore unpaid and (ii) such accrued
but unused vacation, retirement, incentive, bonus and other benefits earned by
the Employee and vested (if applicable) as of the date of his termination under
any employee benefit plan of the Company in which the Employee participates, all
of the foregoing to be paid in the normal course for such payments and in
accordance with the terms of the applicable plans, policies and arrangements,
and (b) so long as the Employee has not breached and does not breach the
provisions of Sections 6, 7, 8, 9, or 10 of this Agreement a lump sum payment in
an amount equal to (i) eighteen (18) months of the Employee’s then current Base
Salary and (ii) an amount equal to eighteen (18) months of COBRA premiums at the
rate in effect under the Company’s medical plan in which the Employee is
participating immediately prior to the date of his termination, payable in
accordance with Section 14.8.1 following the date of such termination.

5.3.2 Subject to the requirements of this Section 5.3.2, if the Employee
terminates his employment for Good Reason during the period commencing on the
Effective Date and ending on the second anniversary thereof, the Employee shall
be entitled to (a) (i) any Base Salary earned through the date of such
termination, to the extent theretofore unpaid and (ii) such accrued but unused
vacation, retirement, incentive, bonus and other benefits earned by the Employee
and vested (if applicable) as of the date of his termination under any employee
benefit plan of the Company in which the Employee participates, all of the
foregoing to be paid in the normal course for such payments and in accordance
with the terms

 

7

of the applicable plans, policies and arrangements, and (b) so long as the
Employee has not breached and does not breach the provisions of Sections 6, 7,
8, 9, or 10 of this Agreement, a lump sum payment in an amount equal to
(i) twelve (12) months of the Employee’s then current Base Salary and (ii) an
amount equal to twelve (12) months of COBRA premiums at the rate in effect under
the Company’s medical plan in which the Employee is participating immediately
prior to the date of his termination, payable in accordance with Section 14.8.1
following the date of such termination. Notwithstanding the foregoing, the
Employee shall be entitled to the severance benefits provided under (b)(i) and
(ii) of this Section 5.3.2 only if the Employee notifies the Company of the
occurrence of the event alleged to constitute Good Reason within 30 days of the
occurrence of such event, the Company fails to remedy such event within 30 days
after receiving such notice from the Employee, and the Employee actually
terminates employment within 15 days after the expiration of the 30-day remedial
period.

5.4 Justified Termination. If the Company terminates Employee’s employment for
Cause (a “Justified Termination”), the Employee shall be entitled to receive
(a) any Base Salary earned through the date of termination, to the extent
theretofore unpaid, and (b) such accrued but unused vacation, incentive, bonus
and other benefits earned by the Employee and vested (if applicable) as of the
date of his termination, all of the foregoing to be paid in the normal course
for such payments and in accordance with the terms of the applicable plans,
policies and arrangements. A Justified Termination shall become effective on the
date designated by the Company and the Employee shall not be eligible to
receive, and the Company shall not be required to pay, any severance pursuant to
Section 5.3 hereof.

5.5 Voluntary Resignation. If the Employee resigns for any reason (other than
for Good Reason, which shall be covered by Section 5.3.2) (a “Voluntary
Resignation”), the Employee shall be entitled to receive (a) any Base Salary
earned through the date of termination, to the extent theretofore unpaid and
(b) such accrued but unused vacation, retirement, incentive, bonus and other
benefits earned by the Employee and vested (if applicable) as of the date of his
termination, all of the foregoing to be paid in the normal course for such
payments and in accordance with the terms of the applicable plans, policies and
arrangements. A Voluntary Resignation will be effective upon the conclusion of
the 60 day written notice period pursuant to Section 2.2, unless an earlier date
is approved by the Board. If the Board approves an earlier termination date, the
Employee will not be entitled to payments under Sections 5.5(a) and (b) (above)
after such date. In the case of a Voluntary Resignation, Employee shall not be
eligible to receive, and the Company shall not be required to pay, any severance
pursuant to Section 5.3 hereof.

5.6 Performance Bonus Agreement. For the avoidance of doubt, the termination of
the Employee’s employment for any reason shall not affect the Employee’s right
to any bonus otherwise payable under the terms of the Performance Bonus
Agreement.

Section 6. Confidential Information. Employee shall not, during or after the
Employment Period, without the prior express written consent of the Board,
directly or indirectly use or divulge, disclose or make available or accessible
any Confidential Information to any Person (other than when required to do so in
good faith to perform

 

8

Employee’s duties and responsibilities under this Agreement or when required to
do so by a lawful order of a court of competent jurisdiction, any governmental
authority or agency, or any recognized subpoena power). In the event that
Employee becomes legally compelled (by oral questions, interrogatories, request
for information or documents, subpoena, criminal or civil investigative demand
or similar process) to disclose any of the Confidential Information, then prior
to such disclosure, Employee will provide the Company with prompt written notice
so that the Company may seek (with Employee’s cooperation) a protective order or
other appropriate remedy and/or waive compliance with the provisions of this
Agreement. In the event that such protective order or other remedy is not
obtained, then Employee will furnish only that portion of the Confidential
Information which he is advised by counsel is legally required, and will
cooperate with the Company in the Company’s efforts to obtain reliable assurance
that confidential treatment will be accorded to the Confidential Information.

Section 7. Ownership of Intellectual Property. Employee acknowledges that all
discoveries, concepts, ideas, inventions, innovations, improvements,
developments, methods, processes, programs, designs, analyses, drawings,
reports, patent applications, copyrightable work, and mask work (whether or not
including any Confidential Information) and all registrations or applications
related thereto, all other proprietary information and all similar or related
information (whether or not patentable) that relate to the Company’s or any
Subsidiary’s actual or anticipated business, research and development, or
existing or future products or services and that are conceived, developed,
contributed to, made, or reduced to practice by Employee (either solely or
jointly with others) while employed by the Company (including any of the
foregoing that constitutes any proprietary information or records)
(collectively, “Intellectual Property”) belong to the Company or such
Subsidiary, and Employee hereby assigns, and agrees to assign, all of the above
Intellectual Property to the Company or such Subsidiary. Any copyrightable work
prepared in whole or in part by Employee in the course of Employee’s work for
any of the foregoing entities shall be deemed a “work made for hire” under the
copyright laws, and the Company or such Subsidiary shall own all rights therein.
To the extent that any such copyrightable work is not a “work made for hire,”
Employee hereby assigns and agrees to assign to the Company or such Subsidiary
all right, title, and interest, including without limitation, copyright in and
to such copyrightable work. Employee shall promptly disclose such Intellectual
Property and copyrightable work to the Company and perform all actions
reasonably requested by the Company or the Board (whether during or after the
Employment Period) to establish and confirm the ownership of the Company or such
Subsidiary (including, without limitation, assignments, consents, powers of
attorney and other instruments).

Section 8. Non-Competition. The Employee covenants and agrees that during his
employment with the Company, and during the Non-Compete Period , he shall not,
either directly or indirectly, without the prior written consent of the Company,
on his own behalf or in the service or on behalf of others serve anywhere in the
United States as an owner, manager, stockholder (except as a holder of no more
than l% of the issued and outstanding stock of a publicly traded company),
consultant, director, officer or employee of any business entity that provides
services that are similar to or competitive to those provided, offered or sold
by the Company; and during the Non-Compete Period the Employee shall not, either
directly or indirectly (i) solicit or divert or appropriate to or for any
competing business, or (ii)

 

9

attempt to solicit, divert or appropriate to or for any competing business, any
products or services offered, sold or provided by the Company to or from those
entities who are clients of the Company or a Subsidiary or who are parties to
which Company has submitted a proposal to offer any products or services within
six (6) months prior to the termination of Employee’s employment hereunder. The
Employee acknowledges that the provisions of this Section 8 shall apply
regardless of the circumstances under which Employee’s employment with the
Company terminates.

Section 9. Agreement Not to Solicit Employees. The Employee covenants and agrees
that during his employment by the Company, and the Non-Compete Period, he will
not directly on his own behalf or in the service or on behalf of others,
solicit, divert or hire away, or attempt to solicit, divert or hire away, to any
competing business any person employed by the Company, whether or not such
employee is a full-time employee or a temporary employee of the Company, and
whether or not such employment is pursuant to written agreement and whether or
not such employment is for a determined period or is at will. The Employee
acknowledges that the provisions of this Section 9 shall apply regardless of the
circumstances under which Employee’s employment with the Company terminates.

Section 10. Non-Disparagement. Except as required by applicable law, rule or
regulation or any recognized subpoena power, following termination of the
Employee’s employment, each of the Company and Employee agrees to refrain from
making any derogatory comment to the press or to any individual or entity
regarding the other (or its or his affiliates) that relates to their activities
or relationship prior to the date of termination, which comment would be
reasonably likely to cause material damage or harm to the business interests or
reputation of the Company or the Employee, as the case may be, or its or his
affiliates, as the case may be. In the event that either party becomes legally
compelled (by oral questions, interrogatories, request for information or
documents, subpoena, criminal or civil investigative demand or similar process)
to make any such statements or representations, then prior thereto, such party
will provide the other party with prompt written notice so that the other party
may seek (with the reasonable cooperation of the first party) a protective order
or other appropriate remedy and/or waive compliance with the provisions of this
Agreement. In the event that such protective order or other remedy is not
obtained, then the first party will only make such statements or representations
which he or it is advised by counsel is legally required, and will cooperate
with the other party in the other party’s efforts to obtain reliable assurance
that confidential treatment will be accorded to any such statements or
representations.

Section 11. The time periods for Employee’s obligations contained in Section 8
and 9 hereof will be extended beyond the time periods specified therein by the
length of time during which Employee will have been in breach (as determined by
a court of competent jurisdiction in a final nonappealable judgment, ruling or
order or by an arbitration) of any of the provisions of such Sections 8 and 9.

Section 12. Equitable Relief. The Employee acknowledges that a breach or
threatened breach by him of any of his covenants contained in Sections 6, 7, 8,
9, 10 and 11 of this Agreement could cause irreparable harm to the Company, its
affiliates and Subsidiaries,

 

10

for which it or they would have no adequate remedy at law. Accordingly, and in
addition to any remedies which the Company, its affiliates or Subsidiaries may
have at law, in the event of an actual or threatened breach by the Employee of
his covenants contained in Sections 6, 7, 8, 9, 10 and 11 of this Agreement, the
Company, its affiliates and Subsidiaries shall have the right to apply to any
court of competent jurisdiction for such injunctive or other equitable relief as
such court may deem necessary or appropriate in the circumstances.

Section 13. No Prior Agreements. The Employee hereby represents and warrants to
the Company that the execution of this Agreement by Employee, his employment by
the Company, and the performance of his duties hereunder will not violate or be
a breach of any agreement with a former employer, client, or any other Person.
Further, Employee agrees to indemnify and hold harmless the Company and its
officers, directors, and representatives for any claim, including, but not
limited to, reasonable attorney’s fees and expenses of investigation, of any
such third party that such third party may now have or may hereafter come to
have against the Company or such other persons, based upon or arising out of any
non-competition agreement, invention, secrecy, or other agreement between
Employee and such third party that was in existence as of the date of this
Agreement.

Section 14. Miscellaneous.

14.1 Remedies. The Company will have all rights and remedies set forth in this
Agreement, all rights and remedies which the Company has been granted at any
time under any other agreement or contract and all of the rights which the
Company has under any law. The Company will be entitled to enforce such rights
specifically, without posting a bond or other security, to recover damages by
reason of any breach of any provision of this Agreement and to exercise all
other rights granted by law or available in equity.

14.2 Waivers and Amendments. The provisions of this Agreement may be amended or
waived only by a written agreement executed and delivered by the Company and the
Employee. No other course of dealing between the parties to this Agreement or
any delay in exercising any rights hereunder will operate as a waiver of any
rights of any such parties.

14.3 Successors and Assigns. All covenants and agreements contained in this
Agreement by or on behalf of any of the parties hereto will bind and inure to
the benefit of any of the parties hereto will bind and inure to the benefit of
the parties and their respective heirs, executors, administrators, personal
representatives, successors and assigns, whether so expressed or not; provided
that the Employee may not assign his rights or delegate his obligations under
this Agreement without the written consent of the Company.

14.4 Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

14.5 Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, any one of which need not contain the signatures of more than one
party, but all of which counterparts taken together will constitute one and the
same agreement.

 

11

14.6 Descriptive Headings. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.

14.7 Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement will be in
writing and will be deemed to have been given when delivered personally to the
recipient, two business days after the date when sent to the recipient by
certified or registered mail, return receipt requested and postage prepaid. Such
notices, demands, and other communications will be sent to the Employee and to
the Company at the addresses set forth below.

If to the Employee:

Carmine J. Bonanno

39 Albemarle Road

White Plains, NY 10605

Facsimile: (914) 345-2266

If to the Company:

Voyetra Turtle Beach, Inc.

150 Clearbrook Rd. Suite 162

Elmsford, NY 10523

Attn: Chief Financial Officer

With a copy to (which shall not constitute notice):

Dechert LLP

Cira Centre

2929 Arch Street

Philadelphia, PA 19102

Facsimile: (215) 994-2222

Attention: Henry N. Nassau, Esq. and David S. Denious, Esq.

Or to such other address or to the attention of such other Person as the
recipient party has specified by prior written notice to the sending party.

14.8 409A. The parties intend that this Agreement (and all payments and other
benefits provided under this Agreement) be exempt from the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (“Code
Section 409A”) to the maximum extent possible, whether pursuant to the
short-term deferral exception described in Treasury Regulation
Section 1.409A-1(b)(4), the involuntary separation pay plan exception described
in Treasury Regulation Section 1.409A-1(b)(9)(iii), or otherwise. To the extent
Code Section

 

12

409A is applicable to such payments and benefits, the parties intend that this
Agreement (and such payments and benefits) comply with the deferral, payout and
other limitations and restrictions imposed under Code Section 409A.
Notwithstanding any other provision of this Agreement to the contrary, this
Agreement shall be interpreted, operated and administered in a manner consistent
with such intentions.

14.8.1 Notwithstanding anything to the contrary contained herein, the Employee’s
receipt of any of the severance benefits set forth in Section 5 (other than any
unpaid accrued benefits) shall be conditioned on the Employee’s execution of a
release of claims in form and substance satisfactory to the Company (which
release shall be provided to the Employee at the time of Employee’s termination
of employment), such that such release is effective (with all revocation periods
having expired unexercised) within sixty (60) days following the Employee’s
termination of employment. Any severance payments (other than unpaid accrued
benefits) shall be paid to the Executive in a lump sum on the seventieth
(70th) day following the Employee’s termination of employment.

14.8.2 Without limiting the generality of the foregoing, and notwithstanding any
other provision of this Agreement to the contrary: (a) if at the time of the
Employee’s termination of employment, the Employee is a “specified employee,” as
defined in Treasury Regulation Section 1.409A-1(i) and determined using the
identification methodology selected by the Company from time to time, or if
none, the default methodology, and a payment or benefit provided for in this
Agreement would be subject to additional tax under Code Section 409A if such
payment or benefit is paid within 6 months after the Employee’s termination,
then such payment or benefit required under this Agreement shall not be paid (or
commence to be paid) during the 6 month period immediately following the
Employee’s termination (except as specifically provided otherwise in this clause
(a)), but shall instead be paid in a lump sum on the first day of the seventh
month following the Employee’s termination of employment or, if earlier, on the
tenth business day following the Employee’s death (even if such business day is
less than six months following the Employee’s termination); (b) a termination of
employment shall not be deemed to have occurred for purposes of any provision of
this Agreement providing for the payment of amounts or benefits upon or
following a termination of employment unless such termination is also a
“separation from service,” as defined in Treasury Regulation Section 1.409A-1(h)
after giving effect to the presumptions contained therein, and, for purposes of
any such provision of this Agreement, references to a “termination,”
“termination of employment” and like terms shall mean separation from service;
(c) each payment made under this Agreement shall be treated as a separate
payment and the right to a series of installment payments under this Agreement
shall be treated as a right to a series of separate payments; and (d) with
regard to any provision in this Agreement, including, without limitation,
Section 4.5, that provides for reimbursement of expenses or in-kind benefits,
except for any reimbursement or in-kind benefit provided pursuant to this
Agreement that does not constitute taxable compensation to the Employee, (i) the
right to reimbursement or in-kind benefits shall not be subject to liquidation
or exchange for another benefit, (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, and (iii) such payments shall be made on or
before the last day of the Employee’s taxable year following the taxable year in
which the expense occurred.

 

13

14.9 No Third Party Beneficiary. This Agreement will not confer any rights or
remedies upon any person other than the Company, the Employee and their
respective heirs, executors, administrators, personal representatives,
successors and permitted assigns.

14.10 Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and supersedes, cancels
and replaces any prior understandings, agreements or representations by or
between the parties, written or oral, that may have related in any way to the
subject matter hereof. Without limiting the foregoing, the Executive Employment
Agreement dated as of November 27, 1996 between the Company and the Employee is
superseded in its entirety by this Agreement and is terminated effective as of
the Effective Date.

14.11 Construction. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rule of
strict construction will be applied against any party. Any reference to any
federal, state, local or foreign statute or law will be deemed also to refer to
all rules and regulations promulgated thereunder, unless the context requires
otherwise. The use of the word “including” in this Agreement means “including
without limitation” and is intended by the parties to be by way of example
rather than limitation.

14.12 Survival. Sections 4.5, 4.6, 5, 6, 7, 8, 9, 10, and 11 of this Agreement
will survive and continue in full force in accordance with their terms
notwithstanding any termination of the Employment Period.

14.13 Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the internal law, and not
the law of conflicts, of the state of New York.

14.14 Waiver of Trial by Jury. The Company and Employee waive trial by jury in
any proceeding.

 

14

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first above written.

 

VOYETRA TURTLE BEACH, INC. By:  

/s/ Frederick J. Romano

Name:   Frederick J. Romano Title:   EVP/COO CARMINE BONANNO

/s/ Carmine Bonanno